Exhibit 10.5

 

AMENDED AND RESTATED RETENTION AGREEMENT

 

This Amended and Restated Retention Agreement (this “Agreement”) is entered into
on September 27, 2007 between Overland Storage Inc., a California corporation
having its principal offices at 4820 Overland Avenue, San Diego, California
92123 (the “Company”), and Robert Farkaly (“Employee”). This Agreement amends,
restates and supersedes in its entirety that certain Retention Agreement
effective July 10, 2007 between the Company and Employee.

 

AGREEMENT

 

WHEREAS, Employee is a key employee of the Company;

 

WHEREAS, the Company considers that providing Employee with certain employment
termination benefits will operate as an incentive for Employee to remain
employed by the Company in the event of a Change of Control;

 

WHEREAS, the parties agreed it is advisable and in the best interests of the
parties to amend and restate this Agreement to make certain changes related to
recent legal developments, most particularly related to California arbitration
procedures and Internal Revenue Code Section 409A, and also to make certain
other changes as reflected herein; and

 

NOW THEREFORE, for the consideration stated above, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Employee agree as follows:

 

1.          Definitions.

 

1.1        “Base Salary” shall mean the Employee’s gross annual salary at the
time of a Change of Control or the Termination Date, whichever is higher.

 

1.2        “Change of Control” is defined to have occurred if, and only if,
during Employee’s employment:

 

(a)           any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity or person, or any syndicate
or group deemed to be a person under Section 14(d)(2) of the Exchange Act is or
becomes the “Beneficial Owner” (as defined in Rule 13d-3 of the General Rules
and Regulations under the Exchange Act), directly or indirectly, of securities
of the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities entitled to vote in the election of
directors of the Company;

 

(b)           there occurs a reorganization, merger, consolidation or other
corporate transaction involving the Company (“Transaction”), in each case, with
respect to which the stockholders of the Company immediately prior to such
Transaction do not, immediately after the Transaction, own more than fifty (50)
percent of the combined voting power of the Company or other corporation
resulting from such Transaction; or

 

--------------------------------------------------------------------------------


 

(c)           all or substantially all of the assets of the Company are sold,
liquidated or distributed.

 

1.3        “Cause” shall mean

 

(a)           Employee’s gross neglect of his duties to the Company, where
Employee has been given a reasonable opportunity to cure his gross neglect
(which reasonable opportunity must be granted during the thirty-day period
preceding termination);

 

(b)           any violation by Employee of Employee’s obligations under this
Agreement or any employment agreement which Employee may have with the Company;

 

(c)           Employee taking any role in any buy-out of the Company without the
approval of the Company’s majority shareholder; or

 

(d)           Employee’s commission of any act of fraud, theft or embezzlement
against the Company.

 

1.4        “Compensation” shall mean Base Salary plus Target Commission.

 

1.5        “Resignation For Good Reason” shall mean the voluntary resignation by
Employee of his employment with the Company within two years following a Change
of Control and within three (3) months of the following Good Reasons:

 

(a)           any reduction in Employee’s Base Salary or Target Commission; or

 

(b)           any reduction in Employee’s title; or

 

(c)           any significant reduction in Employee’s responsibilities and
authority;

 

(d)           any failure by the Company to pay Employee’s Base Salary; or

 

(e)           a relocation by the Company of Employee’s place of Employment
outside a fifty (50) mile radius of Employee’s current place of employment.

 

An event described in Section 1.5(a) through (e) will not constitute Good Reason
unless Employee provides written notice to the Company of his intention to
resign for Good Reason and unless the Company does not cure or remedy the
alleged Good Reason condition within thirty (30) days of the Company’s receipt
of the written notice.

 

1.6        “Severance Period” shall begin on the Termination Date and extend for
twelve months following the Termination Date.

 

1.7        “Target Commission” shall mean the variable annual compensation
represented by the Sales Commission Employee is eligible to receive, prior to a
Change of Control, in the event targeted revenue is achieved for the year.

 

2

--------------------------------------------------------------------------------


 

1.8        “Termination Date” shall mean the date of termination of Employee’s
employment relationship with the Company.

 

1.9        “Termination Payments” shall mean any payment or distribution of
Compensation or benefits made pursuant to Section 4.1(a)-(c) of this Agreement.

 

2.          Title and Duties. Employee will hold the position of Vice President
of Worldwide Sales. Employee’s primary duties will include such duties as are
assigned or delegated to Employee by the Board of Directors of the Company (the
“Board”). Employee will: (i) devote his entire business time, attention, skill,
and energy exclusively to the business of the Company; (ii) use his best efforts
to promote the success of the Company’s business; and (iii) cooperate fully with
the Board in the advancement of the best interests of the Company.

 

3.          At-Will Employment. Employee reaffirms that Employee’s employment
relationship with the Company is at-will, terminable at any time and for any
reason by either the Company or Employee. While certain paragraphs of this
Agreement describe events that could occur at a particular time in the future,
nothing in this Agreement may be construed as a guarantee of employment of any
length.

 

4.          Termination Payments.

 

4.1        If, within two (2) years immediately following a Change of Control,
Employee’s employment terminates as the result of (i) termination by the Company
of Employee’s employment for a reason other than Cause; or (ii) Employee’s
Resignation for Good Reason:

 

(a)           Employee will receive a pro-rata share of Base Salary and accrued
but unused vacation through the Termination Date, less applicable state and
federal taxes or other payroll deductions;

 

(b)           Subject to Section 9, Employee will be eligible for Severance
under this Agreement in a lump-sum amount equal to Base Salary plus Target
Commission, less applicable state and federal taxes or other payroll deductions;
and

 

(c)           Subject to Section 9, if Employee elects to continue insurance
coverage as afforded to Employee according to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), Company will reimburse Employee the amount
of the premiums incurred by Employee during the Severance Period. Nothing in
this Agreement will extend Employee’s COBRA period beyond the period allowed
under COBRA, nor is Company assuming any responsibility which Employee has for
formally electing to continue coverage.

 

With the exception of COBRA reimbursements, all payments made pursuant to this
Section 4.1 will be made within 60 days following the termination of the
employment of Employee, subject to Section 9.

 

4.2        The payments set forth in Section 4.1(b) and (c) above are in
exchange for, and contingent upon Employee’s execution and non-revocation of a
release of all claims as of the Termination Date, in substantially the form
attached to this Agreement as Exhibit A.

 

3

--------------------------------------------------------------------------------


 

4.3        If Employee’s employment terminates for any reason after the two year
period immediately following a Change of Control or terminates during that two
year period for any reason other than (i) termination by the Company of
Employee’s employment for a reason other than Cause; or (ii) Employee’s
Resignation for Good Reason, the Company will pay Employee a pro-rata share of
Base Salary and accrued but unused vacation through the Termination Date, less
applicable state and federal taxes or other payroll deductions.

 

5.          Retirement and Profit-Sharing Plans. Notwithstanding anything in
this Agreement to the contrary, Employee’s rights in any retirement, pension or
profit-sharing plans offered by the Company shall be governed by the rules of
such plans as well as by applicable law; provided, however, that on the
Termination Date, Employee shall become fully vested in all pension and 401(k)
account balances.

 

6.          Tax Consequences. The Company makes no representations regarding the
tax consequence of any provision of this Agreement. Employee is advised to
consult with his own tax advisor with respect to the tax treatment of any
payment contained in this Agreement.

 

7.          Tax Adjustment. Notwithstanding the foregoing or any other provision
of this Agreement to the contrary, if tax counsel selected by the Company and
acceptable to Employee determines that any portion of any payment under this
Agreement would constitute an “excess parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), the
payments to be made to Employee under this Agreement shall be reduced (but not
below zero) such that the value of the aggregate payments that Employee is
entitled to receive under this Agreement and any other agreement or plan or
program of the Company shall be one dollar ($1) less than the maximum amount of
payments which Employee may receive without becoming subject to the tax imposed
by Section 4999 of the Code.

 

8.          Agreement to Arbitrate. Employee and Company agree to arbitrate any
claim or dispute (“Dispute”) arising out of or in any way related to this
Agreement, the employment relationship between Company and Employee or the
termination of Employee’s employment, except as provided in paragraph 8.1 below,
to the fullest extent permitted by law. Except as provided above, this method of
resolving Disputes shall be the sole and exclusive remedy of the parties.
Accordingly, the parties understand that, except as provided herein, they are
giving up their rights to have their disputes decided in a court of law and, if
applicable, by a jury, and instead agree that their disputes shall be decided by
an arbitrator.

 

8.1        Scope of the Agreement. A Dispute shall include all disputes or
claims between Employee and Company arising out of, concerning or relating to
Employee’s employment by Company, including, without limitation:  claims for
breach of contract, tort, discrimination, harassment, wrongful termination,
demotion, discipline, failure to accommodate, compensation or benefits claims,
constitutional claims and claims for violation of any local, state or federal
law, or common law, to the fullest extent permitted by law. A Dispute shall not
include any dispute or claim, whether brought by either Employee or Company,
for:  (a) workers’ compensation or unemployment insurance benefits; or (b) the
exclusions from arbitration specified in the California Arbitration Act,
California Code of Civil Procedure section 1281.8. For the purpose of this
paragraph 8, references to “Employer” include Company and all related or
affiliated entities and their employees, supervisors, officers, directors,
owners, stockholders,

 

4

--------------------------------------------------------------------------------


 

agents, pension or benefit plans, pension or benefit plan sponsors, fiduciaries,
administrators, and the successors and assigns of any of them, and this
paragraph 8 shall apply to them to the extent that Employee’s claims arise out
of or relate to their actions on behalf of Company.

 

8.2        Consideration. The parties agree that their mutual promise to
arbitrate any and all disputes between them, except as provided in
paragraph 8.1, rather than litigate them before the courts or other bodies,
provides adequate consideration for this paragraph 8.

 

8.3        Initiation of Arbitration. Either party may initiate an arbitration
proceeding by providing the other party with written notice of any and all
claims forming the basis of such proceeding in sufficient detail to inform the
other party of the substance of such claims. In no event shall the request for
arbitration be made after the date when institution of legal or equitable
proceedings based on such claims would be barred by the applicable statute of
limitations.

 

8.4        Arbitration Procedure. The arbitration will be conducted by JAMS
pursuant to its Rules for the Resolution of Employment Disputes in San Diego,
California by a single, neutral arbitrator. The parties are entitled to
representation by an attorney or other representative of their choosing. The
arbitrator shall have the power to enter any award that could be entered by a
judge of the Superior Court of the State of California, as applicable to the
cause of action, and only such power. The arbitrator shall issue a written and
signed statement of the basis of the arbitrator’s decision, including findings
of fact and conclusions of law. The parties agree to abide by and perform any
award rendered by the arbitrator. Judgment on the award may be entered in any
court having jurisdiction thereof.

 

8.5        Costs of Arbitration. If Employee initiates arbitration against the
Company, Employee must pay a filing fee equal to the current filing fee in the
appropriate court had Employee’s claim been brought there, and the Company shall
bear the remaining costs of the arbitration forum, including arbitrator fees. If
the Company initiates arbitration against Employee, the Company shall bear the
entire cost of the arbitration forum, including arbitrator fees. (Such costs do
not include costs of attorneys, discovery, expert witnesses, or other costs
which Employee would have been required to bear had the matter been filed in a
court.)  The arbitrator may award attorneys’ fees and costs to the prevailing
party. If there is any dispute as to whether the Company or Employee is the
prevailing party, the arbitrator will decide that issue. Any postponement or
cancellation fee imposed by the arbitration service will be paid by the party
requesting the postponement or cancellation, unless the arbitrator determines
that such fee would cause undue hardship on the party. At the conclusion of the
arbitration, each party agrees to promptly pay any arbitration award imposed
against that party.

 

8.6        Governing Law. All Disputes between the parties shall be governed,
determined and resolved by the internal laws of the State of California,
including the California Arbitration Act, California Code of Civil Procedure
1280 et seq.

 

8.7        Discovery. The parties may obtain discovery in aid of the arbitration
to the fullest extent permitted under law, including California Code of Civil
Procedure Section 1283.05. All discovery disputes shall be resolved by the
arbitrator.

 

5

--------------------------------------------------------------------------------


 

9.          IRC Section 409A. Notwithstanding anything to the contrary, if, at
the time of his separation of service from Company, Employee is a “specified
employee” as defined pursuant to Internal Revenue Code Section 409A, and if the
amounts that Employee is entitled to receive pursuant to this Agreement are not
otherwise exempt from Code Section 409A, then to the extent necessary to comply
with Code Section 409A, no payments for such amounts may be made under this
Agreement before the date which is six (6) months after Employee’s separation of
service from Company or, if earlier, Employee’s date of death. All such amounts,
which would have otherwise been required to be paid during such six (6) months
after Employee’s separation of service shall instead be paid to Employee in one
lump sum payment on the first business day of the seventh month after Employee’s
separation of service from Company or, if earlier, Employee’s date of death. All
such remaining payments shall be made pursuant to their original terms and
conditions. This Agreement is intended to comply with the applicable
requirements of Code Section 409A and shall be construed and interpreted in
accordance therewith. Company may at any time amend this Agreement, or any
payments to be made hereunder, as necessary to be in compliance with Code
Section 409A and avoid the imposition on Employee of any potential excise taxes
relating to Code Section 409A. Employee shall be solely liable for taxes
(including without limitation resulting from any unexpected or adverse tax
consequences realized by Employee) arising from any payments received by
Employee hereunder.

 

10.        General Provisions.

 

10.1            Governing Law. This Agreement will be governed by and construed
in accordance with the laws of California.

 

10.2            Assignment. Employee may not assign, pledge or encumber his
interest in this Agreement or any part thereof. A purchaser of substantially all
the assets of the Company may assume all of the Company’s liabilities under this
Agreement, and the Company would thereby be relieved of all such liabilities,
provided that Employee accepts employment with such purchaser at the closing of
the transaction.

 

10.3            No Waiver of Breach. The failure to enforce any provision of
this Agreement will not be construed as a waiver of any such provision, nor
prevent a party from enforcing the provision or any other provision of this
Agreement. The rights granted the parties are cumulative, and the election of
one will not constitute a waiver of such party’s right to assert all other legal
and equitable remedies available under the circumstances.

 

10.4            Severability. The provisions of this Agreement are severable,
and if any provision will be held to be invalid or otherwise unenforceable, in
whole or in part, the remainder of the provisions, or enforceable parts of this
Agreement, will not be affected.

 

10.5            Entire Agreement. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter of this Agreement,
and supersedes all prior and contemporaneous negotiations, agreements and
understandings between the parties, oral or written.

 

6

--------------------------------------------------------------------------------


 

10.6            Modification; Waivers. No modification, termination or attempted
waiver of this Agreement will be valid unless in writing, signed by the party
against whom such modification, termination or waiver is sought to be enforced.

 

10.7            Fees and Expenses. If any proceeding is brought for the
enforcement or interpretation of this Agreement, or because of any alleged
dispute, breach, default or misrepresentation in connection with any provisions
of this Agreement, the successful or prevailing party will be entitled to
recover from the other party reasonable attorneys’ fees and other costs incurred
in that proceeding (including, in the case of an arbitration, arbitration fees
and expenses), in addition to any other relief to which such party may be
entitled.

 

10.8            Amendment. This Agreement may be amended or supplemented only by
a writing signed by both of the parties hereto.

 

10.9            Duplicate Counterparts. This Agreement may be executed in any
number of original, facsimile or .PDF counterparts; each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

 

10.10          Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

10.11          Drafting Ambiguities. Each party to this Agreement and its
counsel have reviewed and revised this Agreement. The rule of construction that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any of the amendments to
this Agreement.

 

10.12          Recovery of Attorney’s Fees and Expenses. If any litigation shall
occur between Executive and Employer which arises out of or as a result of this
Agreement, or which seeks an interpretation of this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs.

 

Dated:

September 27, 2007

 

OVERLAND STORAGE, INC.

 

 

 

 

By:

/s/ Kurt Kalbfleisch

 

 

 

 

Name:

Kurt L. Kalbfleisch

 

 

 

 

Title:

Vice President of Finance and Interim

 

 

Chief Financial Officer

 

 

Dated:

October 5, 2007

 

    /s/ Robert Farkaly

 

 

 

 

 

 

Printed Name:

Robert Farkaly

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

This General Release (“Release”) is entered into effective as of
                             (the “Effective Date”) between Overland Storage,
Inc., a California corporation, having its principal offices at 4820 Overland
Avenue, San Diego, California 92123 (the “Company”) and
                                          , an individual residing at
                                         (“Employee”) with reference to the
following facts:

 

RECITALS

 

A.     The parties entered into an Amended and Restated Retention Agreement
dated September 27, 2007 (“the Agreement”) pursuant to which the parties agreed
that, upon the occurrence of certain conditions, Employee would become eligible
for Termination Payments as defined in the Agreement in exchange for Employee’s
release of the Company from all claims which Employee may have against the
Company as of the Termination Date.

 

B.      The parties desire to dispose of, fully and completely, all claims,
which Employee may have against the Company in, the manner set forth in this
Release.

 

AGREEMENT

 

1.      Release. Employee, for himself and his heirs, successors and assigns,
fully releases and discharges the Company, its officers, directors, employees,
shareholders, attorneys, accountants, other professionals, insurers and agents
(collectively, “Agents”), and all entities related to each party, including, but
not limited to, heirs, executors, administrators, personal representatives,
assigns, parent, subsidiary and sister corporations, affiliates, partners and
co-venturers (collectively, “Related Entities”), from all rights, claims,
demands, actions, causes of action, liabilities and obligations of every kind,
nature and description whatsoever, Employee now has, owns or holds or has at
anytime had, owned or held or may have against the Company, Agents or Related
Entities from any source whatsoever, whether or not arising from or related to
the facts recited in this Release. Employee specifically releases and waives any
and all claims arising under any express or implied contract, rule, regulation
or ordinance, including, without limitation, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act, the
California Fair Employment and Housing Act, the California Labor Code and the
Age Discrimination in Employment Act, as amended (“ADEA”). Employee acknowledges
that the Company has paid Employee all wages, bonuses, accrued unused vacation
pay, options, benefits and monies owed by the Company to Employee. This release
does not waive any claims which as a matter of law cannot be waived.

 

2.      Section 1542 Waiver. This Release is intended as a full and complete
release and discharge of any and all claims that Employee may have against the
Company, Agents or Related Entities. In making this release, Employee intends to
release each of the Company, Agents and Related Entities from liability of any
nature whatsoever for any claim of damages or injury or for equitable or
declaratory relief of any kind, whether the claim, or any facts on which such
claim might be based, is known or unknown to him. Employee expressly waives all
rights under Section 1542 of the California Civil Code, which Employee
understands provides as follows:

 

A-1

--------------------------------------------------------------------------------


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee acknowledges that he may discover facts different from or in addition
to those that he now believes to be true with respect to this Release. Employee
agrees that this Release shall remain effective notwithstanding the discovery of
any different or additional facts.

 

3.      Waiver of Certain Claims. Employee acknowledges that he has been advised
in writing of his right to consult with an attorney prior to executing the
waivers set out in this Release, and that he has been given a 21-day period in
which to consider entering into the release of ADEA claims, if any. If Employee
does not consider this Release for the full 21-day period, but instead signs and
returns it earlier, Employee has done so voluntarily with the full understanding
that Employee waived Employee’s right to the full 21-day period. In addition,
Employee is hereby informed that Employee has seven (7) days following the date
of signing of this Agreement in which to revoke this Release. Employee can
revoke the Release by sending notice of my revocation to the attention of the
Chairman of the Board of the Company. If Employee does not send such written
notice of revocation via U.S. Mail postmarked within 7 days, this Release shall
become effective and irrevocable at 12:01 a.m. on the eighth (8th) day after
Employee signs it (the “Effective Date”).

 

4.      No Undue Influence. This Release is executed voluntarily and without any
duress or undue influence. Employee acknowledges that he has read this Release
and executed it with his full and free consent. No provision of this Release
shall be construed against any party by virtue of the fact that such party or
its counsel drafted such provision or the entirety of this Release.

 

5.      Governing Law. This Release is made and entered into in the State of
California and accordingly the rights and obligations of the parties hereunder
shall in all respects be construed, interpreted, enforced and governed in
accordance with the laws of the State of California as applied to contracts
entered into by and between residents of California to be wholly performed
within California.

 

6.      Severability. If any provision of this Release is held to be invalid,
void or unenforceable, the balance of the provisions of this Release shall,
nevertheless, remain in full force and effect and shall in no way be affected,
impaired or invalidated.

 

7.      Counterparts. This Release may be executed simultaneously in one or more
original, facsimile, or .PDF counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Release may be executed by facsimile, with originals to follow
by overnight courier.

 

8.      Dispute Resolution Procedures. Any dispute or claim arising out of this
Release shall be subject to final and binding arbitration in accordance with the
procedures, terms and conditions set forth Section 8 of the Agreement, which
terms are incorporated herein by reference.

 

A-2

--------------------------------------------------------------------------------


 

9.      Entire Agreement. This Release constitutes the entire agreement of the
parties with respect to the subject matter of this Release, and supersedes all
prior and contemporaneous negotiations, agreements and understandings between
the parties, oral or written, including,  without limitation, the Agreement,
between the Company and Employee.

 

10.    Modification; Waivers. No modification, termination or attempted waiver
of this Release will be valid unless in writing, signed by the party against
whom such modification, termination or waiver is sought to be enforced.

 

11.    Amendment. This Release may be amended or supplemented only by a writing
signed by Employee and the Company.

 

Dated:

 

 

 

 

 

 

 

Printed Name:

 

 

A-3

--------------------------------------------------------------------------------